IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-11,116-09



EX PARTE JAMES ESTES BAKER III, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NUMBER 526054-B IN THE 209TH DISTRICT COURT
FROM HARRIS COUNTY



 Per curiam.

O R D E R



	This is a post-conviction application for a writ of habeas corpus forwarded to this Court
pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq.  Applicant was convicted of the felony
offense of kidnaping, and punishment was assessed at fourteen years' confinement.  No direct appeal
was taken.
	Applicant contends that the Texas Department of Criminal Justice (TDCJ) placed sex
offender conditions on his parole due to the underlying facts of this case, but that this cause had no
sexual component and therefore those sex offender conditions are improper.

	An affidavit filed by TDCJ supports his contention that the special sex offender conditions
were placed due to an alleged sexual component in this cause.  This Court recently held that the
procedures that had been utilized by TDCJ to place special sex offender conditions do not comply
with due process and are unconstitutional.  Ex parte Evans, AP-76,445 (Tex. Crim. App. May 4,
2011)(designated for publication).
	This application is remanded to the trial court in light of Evans.  The trial court shall make
findings as to whether Applicant is currently on parole, and if so, if the special sex offender
conditions are still being imposed.  If so, the trial court shall make findings as to whether the
placement of those conditions complies with the necessary due process protections.  If the trial court
finds that Applicant's parole has been revoked, it shall make findings as to the reasons for that
revocation and shall supplement the record with the appropriate revocation paperwork.
  	This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 

DO NOT PUBLISH
DELIVERED: June 15, 2011